UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1014


FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                 Plaintiff - Appellee,

          v.

JONATHON P. BELL,

                 Defendant - Appellant,

          and

CG BELLKOR, LLC,

                 Defendant,

KYLE A. STEPHENSON,

                 Receiver.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    David Novak, Magistrate
Judge. (3:13-cv-00039-DJN-MHL)


Submitted:   May 30, 2014                     Decided:    June 23, 2014


Before KEENAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part, dismissed in part, vacated             in   part,   and
remanded by unpublished per curiam opinion.
Jonathon P. Bell, Appellant Pro Se.    John David Folds, BAKER,
DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC, Washington, DC, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jonathon        Bell    appeals    the   district      court’s ∗   orders

granting    Federal     National       Mortgage      Association’s        motion    for

summary judgment, finding Bell personally liable for $17,959.67

for civil contempt, and issuing a show cause order as to whether

Bell should be held in criminal contempt.                    We affirm in part,

dismiss in part, vacate in part, and remand for a recalculation

of damages as to Bell.

            This     Court    “review[s]       the   ultimate      decision    as    to

whether the contempt was proper for abuse of discretion, the

underlying legal questions de novo, and any factual findings for

clear error.”       In re Under Seal, __ F.3d __, 2014 WL 1465749, at

*6   (4th   Cir.    2014)    (citations       omitted).      To    establish       civil

contempt,    a     movant    must    demonstrate     by    clear    and    convincing

evidence:

      (1) the existence of a valid decree of which the
      alleged   contemnor   had    actual   or   constructive
      knowledge; (2) that the decree was in the movant’s
      favor; (3) that the alleged contemnor by its conduct
      violated the terms of the decree, and had knowledge
      (at least constructive knowledge) of such violations;
      and (4) that the movant suffered harm as a result.

Ashcraft v. Conoco, Inc., 218 F.3d 288, 301 (4th Cir. 2000)

(citation     and    alterations       omitted).          Civil    contempt    is    an


      ∗
       The parties consented to the jurisdiction of a federal
magistrate judge pursuant to 28 U.S.C. § 636(c).



                                          3
appropriate       sanction         only    if   the     court      has    issued      an       order

“which    sets    forth       in    specific        detail    an    unequivocal           command

which a party has violated.”                    In re Gen. Motors Corp., 61 F.3d
256, 258 (4th Cir. 1995) (internal quotation marks omitted).

             Our review of the record leads us to conclude that

Bell’s transfer of $11,515.21 in funds prior to the district

court’s entry of its injunction was not in violation of an order

of the court.          Accordingly, we vacate the portion of the court’s

August     27    and    December          11,   2013     orders      related         to    Bell’s

damages.        We remand the matter to permit the district court to

recalculate Bell’s liability for damages.

             Bell’s         remaining       arguments        on    appeal       are       without

merit.     We affirm the district court’s order granting summary

judgment for the reasons stated by the district court.                                         Fed.

Nat’l Mortg. Ass’n v. Bell, No. 3:13-cv-00039-DJN-MHL (E.D. Va.

Oct. 29, 2013).             In light of Bell’s guilty plea, we dismiss as

moot    Bell’s    challenge         to    the    district       court’s       order       to   show

cause why he should not be held in criminal contempt.                                  We grant

Bell’s    motion       to   proceed       in    forma    pauperis        and    deny      Federal

National Mortgage Association’s motion to strike Bell’s reply

brief.      We dispense with oral argument because the facts and

legal    contentions         are    adequately          presented        in    the    materials




                                                4
before   this   Court   and   argument   would   not   aid   the   decisional

process.


                                                      AFFIRMED IN PART;
                                                     DISMISSED IN PART;
                                           VACATED IN PART AND REMANDED